DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to group non-elected without traverse.  Accordingly, claims 17-20 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please CANCEL claims 17-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claims 1 and 14, with particular attention drawn towards the limitations of “providing a sacrificial material into a mold…disposing a strengthening insert…such that the strengthening insert inner surface abuts the mold outer surface; forming the fluid conduit by way of electrodeposition…defining the strengthened fluid conduit fixed to the strengthening insert; and removing the sacrificial material wherein the metallic layer entirely covers and is fixed to the 
The most relevant prior art is considered to be previously cited Werner, Agustoni, and Arbogast which fails to disclose the instant claim limitations.
Newly cited Giesel et al (GB 2094350 A) discloses a method for joining pipes using electrodeposition (Title) comprising disposing  strengthening insert (Fig. 4 #80) and subsequently electrodepositing a layer which entirely covers the insert (Fig. 4 #72). Giesel fails to disclose using a sacrificial material in the shape of a fluid conduit and placing the strengthening insert abutting an outer surface of the mold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795